Citation Nr: 0100668	
Decision Date: 01/11/01    Archive Date: 01/17/01	

DOCKET NO.  95-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to a compensable evaluation for low back pain 
prior to August 29, 1997.

4.  Entitlement to an evaluation in excess of 10 percent for 
low back pain on and after August 29, 1997.

5.  Entitlement to an evaluation in excess of 10 percent for 
flatfeet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial rating action issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, in December 1993.  Certain issues 
initially appealed by the veteran have been resolved during 
the pendency of this appeal.  In November 1998, the RO 
granted the veteran an increased evaluation for 
temporomandibular joint dysfunction to 30 percent, effective 
to the month following service separation, and she notified 
the RO that she was satisfied with this evaluation and 
withdrew further appellate action thereon.  More recently, 
she was granted service connection for post-traumatic stress 
disorder (PTSD) with a 50 percent evaluation, effective to 
the month following service separation, and she submitted no 
notice of disagreement with that action.  

Subsequent to the RO's allowance of service connection for 
PTSD with a 50 percent evaluation, the veteran's combined 
evaluation increased to 70 percent.  Shortly thereafter, the 
veteran submitted a claim for a total rating based on 
unemployability due to service-connected disability.  The 
representative argued that the Board had a duty to adjudicate 
this claim citing Stanton v. Brown, 5 Vet. App. 563 (1993) 
and Romeo v. Brown, 5 Vet. App. 388 (1993).  Those cases 
issued by the U. S. Court of Appeals for Veterans Claims 
(Court) did note the Board's failures to address implied 
claims for a total rating.  However, in this case the RO has 
not had an opportunity to develop and adjudicate such claim.  
The Board lacks jurisdiction to issue an initial decision in 
the absence of such RO action and in the absence of a 
jurisdiction conferring notice of disagreement from an 
initial RO denial.  Accordingly, this issue is referred to 
the RO for initial action.  While intimating no opinion 
regarding the outcome of this action, the Board finds it 
noteworthy that, at the time the veteran submitted her claim 
for a total rating, she was enrolled in a course of VA 
vocational rehabilitation.  In adjudicating this claim, the 
RO must evaluate the veteran's performance and progress in 
the VA vocational rehabilitation program and, should such 
claim be appealed to the Board in the future, the RO should 
not fail to forward the VA vocational rehabilitation folder 
along with the veteran's claims folder for complete appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of this appeal has been requested or obtained.

2.  The veteran is not shown by any competent audiological 
evidence on file to have a hearing loss disability pursuant 
to VA regulations.

3.  No chronic disability of either knee has been 
demonstrated.

4.  The veteran's low back disorder is not shown to have been 
productive of any functional impairment prior to August 29, 
1997.

5.  The veteran's low back disorder is productive of no more 
than a slight limitation of motion of the lumbar segment of 
the spine, with characteristic pain on motion.

6.  The veteran's flat feet have been productive of no more 
than mild to moderate impairment.


CONCLUSIONS OF LAW

1.  Hearing loss disability for VA purposes was not incurred 
or aggravated in service .  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  Bilateral knee disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a compensable evaluation for low back 
pain prior to August 29, 1997, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5103A.

4.  The criteria for a rating in excess of 10 percent for low 
back pain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (1999); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.

5.  The criteria for an evaluation in excess of 10 percent 
for flatfeet are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (1999); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), to be 
codified at 38 U.S.C.A. § 5103A.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system and arthritis, which 
become manifest to a compensable degree within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
relevant frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  (There is no 
significant difference between this regulation and its 
predecessor in effect prior to November 1994.) 

Without competent clinical evidence establishing the 
existence of current disability, a claim for service 
connection cannot be allowed.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225; Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The United States Court of Appeals for the Federal 
Circuit has held that the requirement for a showing of 
current disability means that there must be evidence of the 
claimed disability at the time of the veteran's claim, as 
opposed to some time in the past.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.


Service Connection for Hearing Loss:  The RO denied this 
claim because there was a complete absence of competent 
clinical audiological evidence which showed that the veteran 
had hearing loss for VA purposes (as described by either 
version of 38 C.F.R. § 3.385 in effect during the pendency of 
this appeal) at any time during or after service.  The Board 
agrees with this analysis.  

The service medical records do not reveal significant 
complaints of hearing loss at any time during the veteran's 
active military service.  Those records do reveal that the 
veteran was often provided treatment for acute allergy, 
allergic rhinitis, chronic bronchitis, and sinusitis and 
treatment records for these problems do include occasional 
reference to the veteran having congestion and stopped up 
ears attributable to these problems.  Furthermore, the Board 
acknowledges that, in accordance with her initial claim after 
service, the veteran was granted service connection for 
recurrent ear infections and for allergic rhinitis/sinusitis 
principally as a result of the veteran's documented problems 
during service.  

However, the Board further notes that both of these service-
connected disabilities have been noncompensable from the time 
of the initial award of service connection in February 1993 
until present.  Furthermore, the clinical evidence on file 
since that time does not reveal that the veteran has sought 
or required treatment for either of these service-connected 
disabilities since service separation.

The veteran's audiometric examination for service separation 
did show some mildly elevated pure tone decibel thresholds, 
principally for the right ear, at the time of service 
separation but the values reported for this examination were 
inadequate for a finding of hearing loss for VA service 
connection purposes in accordance with the governing 
regulation.  Additionally, the veteran complained of hearing 
loss at the time of service separation, but a notation on the 
examination report states "hearing loss while on ship - 
currently [within normal limits]-improved [not considered 
disqualifying]."  

The veteran was provided a VA audiometric examination in 
March 1993 and that examination showed a distinct improvement 
in pure tone decibel thresholds for both ears as compared 
with the audiometric examination for service separation in 
March 1992.  Additionally, that examination recorded that 
speech discrimination was 100 percent for both ears and the 
diagnosis was "bilateral normal hearing."  

Accordingly, in the absence of any competent evidence 
revealing that the veteran has hearing loss disability at 
present, the veteran's claim for this benefit must be denied.  
See Brammer, Rabideau, Gilpin, and Degmetich, supra.  The RO 
clearly informed the veteran that the reason this claim was 
denied was based upon a complete absence of competent 
evidence of actual hearing loss.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  See also Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), to 
be codified at 38 U.S.C.A. § 5103A.


Service Connection for Bilateral Knee Disorder:  The RO 
denied this claim on the grounds that there was no clinical 
or other competent evidence that the veteran manifested a 
chronic disability of either knee at any time during or after 
service.  The Board agrees with this analysis.  

As the RO pointed out, there are three occasions noted in the 
service medical records when the veteran complained of 
problems with one of her knees.  In February 1985, she 
complained of left knee pain after falling while skiing.  It 
was noted that there had been no previous injuries.  X-ray 
studies were taken, but no positive findings were reported.  
It was noted that the medial collateral and posterior 
cruciate ligaments were tender.  The only assessment was mild 
knee pain.  Isometric knee exercises were recommended.  There 
is no record that the veteran sought or required any follow-
up treatment from this incident.  

Three years later in February 1988, the veteran complained of 
right knee pain of one week's duration.  It was noted that 
there was no prior history of right knee problems.  There was 
no swelling, no discoloration and full range of motion.  
Sprain was noted and the veteran was provided with a 
temporary physical profile.  There is no evidence that she 
requested or needed any follow-on treatment following this 
incident.  

Finally, approximately 2 1/2 years later in July 1991, the 
veteran complained of right knee pain following an 
unspecified twisting injury.  She had taken Motrin the day 
before and stated she felt "a lot better today."  Examination 
revealed no edema, no deformity, no ecchymosis, no 
crepitation and there was full range of motion without 
discomfort.  It was recommended that she continue Motrin.  
There is no evidence that the veteran sought or required any 
follow-on treatment after this incident.  

The physical examination for service separation in December 
1992 contained no finding of any abnormality of either knee.  
While the veteran complained in her report of medical history 
of swollen or painful joints, the notations on this record 
indicate that this complaint was related to her 
temporomandibular joint.  The veteran noted a significant 
number of problems at service separation but did not note any 
problem with a trick or locked knee in her medical history.  

During a March 1993 VA general medical examination, the 
veteran apparently informed the VA physician that she had 
twisted her right knee in a skiing accident in 1985 "but she 
has no residual."  Her gait was normal and examination of the 
right knee revealed no deformity with full range of motion.  
The only diagnosis was history of twist injury to right knee, 
"resolved."  While the veteran submitted numerous copies of 
private medical records reflecting treatment for various 
problems after service, these records contain no complaint or 
finding of a disability of either knee.  This includes a May 
1996 record of the veteran's examination by a private 
orthopedic medical group in which she complained of and 
sought treatment for flatfeet, but there was no complaint or 
finding regarding either knee.  

In September 1997, the veteran was provided a VA orthopedic 
examination.  While there were complaints regarding her feet 
and low back, there was no complaint regarding either knee.  
Upon examination, she walked with a normal gait, no gross 
motor or sensory deficits were observed and deep tendon 
reflexes of the knees and ankles were normal on both sides.  
There was no complaint, diagnosis or finding regarding any 
problem with either knee.  

Finally, in January 1999, the veteran was provided another VA 
examination for her feet.  Musculoskeletal examination 
revealed full range of motion of both hips and both knees and 
there was no tenderness to palpation about either knee.  Both 
knees were stable and McMurray's and pivot shift were 
negative.  The patella joints had equal motion, bilaterally.  
The discussion at the end of this examination specifically 
noted that the veteran stated "that she is not having any 
problems with her knees."  

The veteran's claim for service connection for a disorder of 
either or both knees must be denied because no chronic 
disability of either knee has been identified in any 
competent clinical evidence at any time during or after 
service.  While the veteran was treated on three occasions 
during service, the records themselves reveal that one or the 
other knee became acutely symptomatic on each occasion but 
resolved without residual thereafter.  No chronic problem 
with either knee was noted at any time during service and 
there is simply no complaint, finding or diagnosis of any 
knee disability at any time after service.  During the 
pendency of this appeal, the RO notified the veteran that the 
reason her claim for service connection for bilateral knee 
disability was denied was because of an absence of competent 
clinical evidence revealing such disability.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), to be codified at 38 U.S.C.A. § 5103A.


II.  Increased Evaluations

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as can be practicably be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
It should also be noted that the use of the terminology such 
as "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not the 
dispositive of an issue; all evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Regarding the joints, the factors of disability reside in 
reduction of their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  For 
the purpose of rating disability from arthritis, the 
lumbosacral articulation in both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45; see 
also, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Flatfeet are evaluated in accordance with schedular criteria 
provided in 38 C.F.R. Part 4.  Flatfoot with mild symptoms 
relieved by a built-up shoe or arch support is 
noncompensable.  Flatfoot with moderate symptoms, weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
evaluation.  Flatfoot with severe symptoms, objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, with characteristic callosities, which is 
unilateral, warrants a 20 percent evaluation and which is 
bilateral, warrants a 30 percent evaluation.  Flatfoot with 
pronounced symptoms, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, and which are not improved by orthopedic shoes 
or appliances warrant a 30 percent evaluation if unilateral 
and a 50 percent evaluation if bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The veteran's service-connected "low back pain" has been 
evaluated in accordance with schedular criteria for 
lumbosacral strain.  Low back pain with slight subjective 
symptoms only is noncompensable.  Low back pain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  Low back pain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position warrants a 20 percent evaluation.  
Low back pain which is severe with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changed, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Limitation of motion of the lumbar spine which is slight 
warrants a 10 percent evaluation, which is moderate warrants 
a 20 percent evaluation, and which is severe warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  


Increased Evaluation for Low Back Pain:  The service medical 
records note that the veteran had complaints of low back 
muscle strain in September 1983.  She was treated for 
mechanical back pain in 1988 and given physical therapy for 
low back pain in 1990.  There was no discrete or identifiable 
injury to the low back, nor was low back arthritis identified 
at any time during service.  In 1990, her problems were 
related to paraspinal tightness and low back strain.  The 
physical examination for service separation noted that the 
spine was normal.  Also noteworthy is the fact that at the 
time of service separation, the veteran completed a report of 
medical history in which she indicated that she did not have 
recurrent back pain.

During the first VA examination after service in March 1993, 
it was recorded that she had a history of intermittent low 
back pain but no specific injury.  She said she could not sit 
at a desk for a long period and had to move around.  She 
denied any radiation of pain or treatment.  Upon examination, 
posture and gait were normal.  Examination of the back 
revealed no deformity, no spasm, full range of motion, and no 
neurological signs.  The only diagnosis was "intermittent low 
back strain.  Physical findings are normal."  Based upon 
occasional treatment of symptomatic low back pain during 
service and the minimal findings on VA examination in March 
1993, the RO granted service connection for low back pain 
with a noncompensable evaluation in the initial rating action 
after service in December 1993.  The veteran disagreed with 
the assigned noncompensable evaluation and since this 
disagreement was with the original rating action, Fenderson 
is applicable.

The veteran submitted copies of private treatment records 
reflecting treatment of various problems after service, but 
these records do not reflect complaints, findings or 
treatment of low back pain.  In 1996, she received a 
significant amount of treatment and evaluation for cervical 
and thoracic spine problems, including treatment by a 
chiropractor and physical therapy.  Notably, these records do 
not make reference to chronic complaints or treatment for low 
(lumbar) back pain. 

On August 29, 1997, the veteran was provided a VA 
neurological examination.  It was noted that she complained 
of some low back pain during service with some physical 
therapy which did help.  There was no radiation of the low 
back pain into the lower extremities and she stated that the 
condition "has been static over the years."  Low back pain 
was "intermittent and depends upon what she does."  There was 
still no radiation and no paresthesias.  She felt that 
strength and coordination as well as balance were "intact."  
There were no abnormal reflexes, clonus, or spasticity and 
motor strength appeared intact.  Coordination was intact.  
There was mild lumbosacral vertebral tenderness to 
percussion.  Motion of the trunk was to 70 degrees flexion 
and to 15 degrees extension.  Lateral flexion was full 
bilaterally.  This physician wrote that the entire 
neurological examination would be considered essentially 
within normal limits.  He felt that the diagnosis would be 
lumbar strain but there were no signs of radiculopathy.  

A VA orthopedic examination in September 1997 noted that low 
back pain "when present" is a kind of strain that is 
experienced in the low back and the pain does not radiate.  
Gait and posture were normal.  This physician wrote an 
assessment regarding DeLuca factors stating that there was no 
clinical suggestion of loss of excursion (range of motion), 
strength, and coordination regarding the lower back.  The 
veteran stated that with the right posture she did not have a 
significant loss of function.

In February 2000, the RO granted an increased evaluation for 
low back pain from 0 to 10 percent, effective August 29, 
1997, on the basis of the VA neurological examination 
conducted that date which first revealed mild lumbosacral 
vertebral tenderness to percussion and mild limitation of 
motion.

In January 1999, the veteran was provided another medical 
examination.  While this examination was provided principally 
for flatfeet, the examiner noted that there were no symptoms 
of low back radiation into the lower extremities which had 
full range of motion.  Additionally, it was specifically 
recorded that the veteran reported that she was "not having 
any significant problems with her back at this time."  

A clear preponderance of the evidence on file supports the 
rating actions of the RO during the pendency of this appeal.  
Specifically, at the time service connection for low back 
pain was initially granted in the December 1993 rating 
action, the clinical evidence on file simply did not support 
a compensable evaluation under any applicable schedular 
criteria.  No acute injury, fracture, deformity, defect, 
disc, or arthritis of the low back has ever been clinically 
identified at any time during or after service.  At the time 
of the initial evaluation, there was no demonstrated 
characteristic pain on motion to warrant a 10 percent 
evaluation in accordance with Diagnostic Code 5295 nor was 
there any limitation of motion sufficient to warrant a 
10 percent evaluation under Diagnostic Code 5292.  

It was not until the August 1997 VA neurological examination 
that lumbar strain with "mild lumbosacral vertebral 
tenderness to percussion" and limitation of motion of the 
trunk in flexion to 70 degrees and 15 degrees in extension 
with full lateral flexion was first identified.  This 
clinical evidence first warranted the assigned 10 percent 
evaluation in accordance with Diagnostic Code 5295 for 
characteristic pain on motion.  However, no clinical evidence 
on file demonstrates any particular identifiable pathology of 
the low back nor are there symptoms of muscle spasm on 
extreme forward bending or loss of lateral spine motion 
identified sufficient to warrant the next higher 20 percent 
evaluation.  Moreover, no clinical evidence on file shows or 
even closely approximates a moderate limitation of motion of 
the lumbar spine.  With respect to functional loss, the 
September 1997 VA orthopedic examination found no clinical 
suggestion of loss of excursion, strength, coordination or 
endurance regarding low back pain.  38 C.F.R. §§  4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The criteria for a 
compensable evaluation from February 1993 to August 29, 1997, 
and the criteria for an evaluation in excess of 10 percent 
from August 29, 1997, until present have not been met and are 
not closely approximated.  Fenderson v. West. 12 Vet. App. 
119 (1999).


Increased Evaluation for Flatfeet:  The veteran sought 
treatment during service for problems with her feet and she 
was provided orthotics and other treatment.  The feet were 
noted as normal at service separation, but the veteran did 
complain of foot trouble at that time.  

The March 1993 VA examination on file noted ongoing problems 
with the veteran's feet and the fact that she wore sneakers 
and other special fitting shoes.  Gait was normal.  When she 
stood, there was some loss of the longitudinal arch near the 
great toe, but it did not appear extreme.  Contemporaneous 
X-ray studies of the feet were interpreted as showing that 
the Bohler's angles were slightly flattened bilaterally, and 
the calcaneal inclination angles were also slightly 
flattened.  However the talocalcaneal angles, metadducts 
angles and hallux abductus angles appeared within normal 
limits.  Bony mineralization was unremarkable and there was 
no sign of fracture, dislocation or destructive lesion of the 
bone.  The interpretation was bilateral pes planus.  The 
diagnosis from physical examination was mild pes planus.  

In May 1996, the veteran was evaluated by a private 
orthopedist for flatfeet.  She had had some arch supports 
fabricated in 1995 which she wore all the time.  She reported 
persistent pain of the feet, particularly in the area of the 
heel.  She said pain increased with standing on her feet and 
they ached at the end of the day.  However, she denied any 
swelling, paresthesias or dysthesias and had not noted any 
weakness.  She used over-the-counter anti-inflammatory 
medication.  On examination, she stood with a neutral 
alignment to her lower extremities.  She had bilateral 
moderate pes planovalgus.  Ankle, subtalar and transverse 
tarsal motions were intact and pain-free.  Pulses were two 
plus and symmetric, sensation was intact to light touch, and 
motor strength was Grade V throughout.   There was tenderness 
along the plantar fascia particularly on the heel.  X-ray 
studies of the feet demonstrated no evidence of lytic or 
blastic lesions, arthritis or other bony abnormalities.  The 
impression was bilateral plantar foot pain with probable 
planter fasciitis.

In October 1996, during the pendency of this appeal, the RO 
granted an increased evaluation from 0 to 10 percent for the 
veteran's flatfeet based upon past clinical evidence of pain 
even with the use of orthotics and medication.  This 
allowance was made effective to February 1, 1993, the day 
following the veteran's separation from military service.

The VA neurological examination of August 1997 noted the 
veteran's complaint of chronic pain and her use of orthotics 
and anti-inflammatories.  Deep tendon reflexes were two plus 
and equal in the lower extremities and there were no abnormal 
reflexes, clonus, nor spasticity and motor strength appeared 
intact.  Coordination was intact and gait was good on heels, 
toes and in tandem.  The neurological examination overall was 
considered essentially within normal limits.  

The VA orthopedic examination of September 1997 contained the 
veteran's complaint of ongoing foot pain and difficulty with 
standing or walking for prolonged periods.  Examination 
revealed that she walked with a normal gait and was able to 
walk on toes and heels.  Walking on the heels was claimed to 
be painful.  There was normal passive and active range of 
motion of the ankles, toes and feet.  The feet became 
pronated (flat) on weight bearing, but otherwise the feet 
were normal looking.  There was moderate tenderness detected 
on palpation of the Achilles tendons; however, the heel pads 
were nontender.  Strength of the ankle, toe and foot muscles 
was normal on both sides.  There was no gross muscle atrophy 
or sensory impairment.  With respect to DeLuca factors, this 
physician noted no clinical suggestion of loss of excursion 
and coordination.  Due to pain in the Achilles tendons, she 
had difficulty walking on the heels.  Thus, there was some 
loss of motor power of plantar flexors of the feet.  She had 
to avoid prolonged standing and walking due to pain but she 
did not have to do too much standing or walking at her job.  

The veteran was most recently examined by VA for her feet in 
January 1999.  She reported wearing orthotics in her shoes 
and also wearing a special boot at night that dynamically 
dorsiflexed her left foot.  She had also been on a stretching 
exercise program but was not attending physical therapy.  At 
this time, she complained of pain and cramping in her left 
heel.  She continued to take over-the-counter anti-
inflammatories.  Examination of the ankles revealed full 
range of motion, there was 25 degrees of dorsiflexion, 
40 degrees of plantar flexion, and 30 degrees of supination 
and 20 degrees of pronation, bilaterally.  Sensation was 
intact in both lower extremities and deep tendon reflexes 
were two plus and equal, bilaterally.  The midfoot joints 
also had full range of motion, bilaterally.  There was 
tenderness to palpation and percussion of the left heel, the 
toes were straight and sensation was intact.  This physician 
wrote that there was mild to at most moderate pes planus of 
both feet, perhaps slightly greater on the left than on the 
right. 

A clear preponderance of the evidence of record supports the 
RO's action during the pendency of this appeal in allowing 
the veteran a 10 percent evaluation effective to the date of 
separation from service.  The veteran is clearly shown to 
have mild to moderate bilateral flatfeet which cause her pain 
on use.  However, X-ray studies of her feet in March 1993 
were only interpreted as revealing mild pes planus with only 
slightly flattened Bohler's and calcaneal inclination angles.  
These and X-rays conducted years later reveal no other 
deformity or defect and no arthritis.  While the veteran 
clearly has some functional loss due to pain, there is no 
showing of marked deformity or any indications of swelling on 
use or characteristic callosities.  The clinical evidence on 
file supports the RO's award of a 10 percent evaluation on 
the basis of schedular criteria showing moderate flatfoot 
symptoms with pain on manipulation and use of the feet.  
However, no clinical evidence on file supports a finding of 
severe symptoms of flatfoot sufficient to warrant the next 
higher evaluation of 20 percent for either individual foot or 
30 percent for severe symptoms of both feet.  


ORDER

Service connection for hearing loss is denied.

Service connection for bilateral knee disability is denied.

A compensable evaluation for low back pain prior to August 
29, 1997, is denied.

An evaluation in excess of 10 percent for low back pain on 
and after August 29, 1997, is denied.

An evaluation in excess of 10 percent for flatfeet is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

